Citation Nr: 1809822	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The September 2012 rating decision granted service connection for hypertension and assigned a noncompensable disability rating.  

Additionally, the September 2012 rating decision also denied the Veteran's claim for entitlement to service connection for sleep apnea with asthma.  In October 2012, the Veteran filed a Notice of Disagreement (NOD) of this rating decision.  However, in a March 2014 rating decision, the RO granted service connection for the sleep apnea with asthma.  Therefore, that benefit previously sought on appeal has been fully granted, and the issue of service connection for sleep apnea with asthma is no longer before the Board. 

In August 2015, the Veteran testified at a video conference hearing.  A transcript of the hearing is associated with the claim.  This matter was previously before the Board in February 2016, at which time the Board remanded the claim for further development.  

In an October 2016 letter, the Board advised the Veteran that the VLJ who held the hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  The letter provided that if the Veteran did not request a new hearing or respond within 30 days, the Board would proceed to adjudicate the issue at hand.  The Veteran has not responded as of the date of this decision and therefore the Board will proceed.  
Further, the Veteran testified that he had to leave his most recent employment due to his service-connected disabilities, specifically his hypertension. (See August 2015 video conference hearing transcript).  Accordingly, the Veteran has raised the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a noncompensable initial disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).   He contends that a compensable rating is warranted.  

A remand is necessary to provide the Veteran with an additional VA examination and to obtain any outstanding medical evidence.  The Veteran was last afforded a VA examination for hypertension in July 2012.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Veteran testified at the October 2015 hearing that he believed his hypertension had increased in severity because he required stronger medication to effectively manage his hypertension.  This more recent evidence submitted by the Veteran suggests a worsening of the Veteran's disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Additionally, because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment related to hypertension, to include any from "Dr. Kubotsis" or the Veteran's current primary care physician.

3.  Provide the Veteran with appropriate notice regarding how to substantiate a claim for entitlement to TDIU in addition to a VA Form 21-8940, and request that he supply the requisite information to substantiate the claim.  

4.  After the above-development is complete, schedule the Veteran for a VA examination to determine the current severity of the Veteran's hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should:

(a) Identify the nature and severity of all manifestations of the Veteran's hypertension, to specifically include systolic and diastolic pressure readings. 

(b) State whether the Veteran's hypertension requires continuous medication for control. 

(c) Note any functional impairment of the Veteran's service-connected hypertension 

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered. 

5.  Thereafter, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


